DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE READING APPARATUS AND IMAGE FORMING SYSTEM INCLUDING A FAN TO REDUCE THE RISE IN THE READING SENSOR TEMPERATURE IN A READING UNIT THAT IS DOWNSTREAM OF THE CONVEYING UNIT.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: conveying unit, reading unit, supporting member, first communication port and discharge unit in claims 1, 4, 5, 8, 9, 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suga (US Pub 2004/0009005) in view of Nemoto (US Pub 2013/0164000).

Re claim 1: Suga teaches an image reading apparatus connected to a conveying apparatus to convey a recording medium to which a toner image is fixed, the image reading apparatus comprising: 

a reading unit (interpretation: a reading unit reads shapes of the recording medium and the image information about the images on the recording medium.  The reading unit can read measurement test patterns formed on the front and back sides of the sheets of the recording media, which is disclosed in ¶ [47]-[51].  This interpretation and its equivalents are utilized for this claim term hereinafter in the office action.) positioned downstream of the conveying unit in a conveying direction of the recording medium (e.g. the reading glass is above the image reading unit where the original is read.  The ADF with the first roller 203 feeds the sheet downstream to the reading glass, which is taught in ¶ [28] and [29].), 

[0028] An original 202 set in an ADF 201 constructed to be detachable and attachable with respect to an image reading apparatus body 101 is fed onto a running reading glass 102 of the apparatus body 101 by transport rollers 203 to 208 and a platen roller 209, and then is collected on a discharge tray 210.

[0029] The apparatus body 101 includes a light source 103 for illuminating the original via the glass 102 or a glass 111, mirrors 104, 105 and 106 for guiding reflected light from the original to the light receiving unit, an image forming lens 107, and a CCD (Charge Coupled Device) 108 for photoelectrically 

wherein the reading unit includes: 
a transparent member, a reading sensor configured to read image information about an image on the recording medium through the transparent member (e.g. the reading glass is considered as the transparent member that is over the sensor that reads the image on the paper conveyed to the reading glass, which is taught in ¶ [29] above, [30] and [31].), 

[0030] The apparatus body 101 is provided with a CCD cover 112 for shielding the area around the CCD so that electrically radiated noise generated from a CCD drive circuit, which is driven at a high speed, does not leak out a scanner body, and the CCD cover 112 is provided with a rectifying plate 114 at the left side thereof, as shown in FIG. 2. 
[0031] In this arrangement, when performing running reading that the original being transported by the action of the ADF 201 is read, the first optical base 109 is moved to a predetermined running reading position by the stepping motor, not shown and stopped there. 

a housing supporting the reading sensor, wherein the housing defines, together with the transparent member, an accommodation space configured to accommodate the reading sensor (e.g. as seen in figure 1, the area 101 is considered as a housing that 
a fan positioned in the accommodation space and configured to circulate air in the accommodation space (e.g. the invention shows a fan 113 in the space where the image reading unit is provided, which is illustrated in figure 1 and taught in ¶ [33].).

[0033] Since a plurality of originals may be placed on the ADF 201, the light source 103 is kept ON continuously until scanning of all the originals are completed, which causes rise in temperature of the lamp. Therefore, as shown in FIG. 2, a fan 113 for sending air from the outside into the image reading apparatus is disposed on a far-side wall surface of an enclosure of the image reading apparatus at the position corresponding to the right side of the light source 103 within a short distance therefrom when the first optical base 109 is stopped during running reading, rotates while the light source 103 is in an ON state, and sends air from the outside into the image reading apparatus for cooling the light source 103. 

However, Suga fails to specifically teach the feature of a conveying unit configured to receive the recording medium discharged from the conveying apparatus and convey the recording medium.
However, this is well known in the art as evidenced by Nemoto.  Similar to the primary reference, Nemoto discloses a reading unit downstream from a printer (same field of endeavor or reasonably pertinent to the problem).    
Nemoto teaches a conveying unit (interpretation: the entrance conveying roller pair is an example of a conveying unit, which is disclosed in ¶ [48].  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to receive the recording medium discharged from the 

[0046] Then, the discharge roller 25 conveys the recording member to a de-curler unit 26. Then, depending on the recording member, a de-curler amount serving as a paper feeding evaluation parameter is altered in the de-curler unit 26. The de-curler amount is adjusted by changing the pressure of a de-curler roller 27, which conveys the recording member to the image inspection device 100. Meanwhile, once a recording member has an image formed (printed) thereon, it is a printed material. 
[0047] Given below is the explanation regarding the image inspection device 100. Herein, in the image inspection device 100, an inlet roller 101 conveys a printed material to reading units 102 and 103. Then, each of the reading units 102 and 103 reads the composite color image recorded on one of the sides of the printed material. More particularly, the reading unit 102 is positioned above the printed material being conveyed and reads the image recorded on the upper surface of the printed material; the reading unit 103 is positioned below the printed material being conveyed and reads the image recorded on the lower surface of the printed material. 
[0048] Then, a defect determining unit 109 determines whether or not there are defects (determines the presence or absence of defects) in the composite color images which have been read. That is, the defect determining unit 109 determines whether a printed material is a normal printed material not having defective images printed thereon or a defective printed material having defective images printed thereon. In the image forming system illustrated in FIG. 1, the post-processing device 200, which includes a discharge destination for defective printed materials, is directly connected to the image inspection device 100 at the downstream side of the printed material conveying direction in the image inspection device 100. For that reason, a printed material from which images have been read is conveyed to 
[0049] Given below is the explanation regarding the post-processing device 200. Herein, the post-processing device 200 obtains the determining result of the defect determining unit 109. If the determining result indicates that there are defects in the images which have been read, the post-processing device 200 switches a branching claw 202 so that the printed material (the defective printed material) is discharged to a defective printed material discharge tray 206. On the other hand, if the determining result indicates that there is no defect in the images which have been read, the post-processing device 200 switches the branching claw 202 so that the printed material (the normal printed material) is discharged to a normal printed material discharge tray 205. 

[0219] The cooling conveying path 904 is configured with a metal guide plate (not illustrated) in a cooled state. The cooling conveying path 904 conveys the printed material while cooling it with the air that is produced by a cooling fan 908 under the control of the control unit 909.

Therefore, in view of Nemoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a conveying unit configured to receive the recording medium discharged from the conveying apparatus and convey the recording medium, incorporated in the device of Suga, in order to provide a reading unit downstream that is cooled for a scanning operation to determine defects in images, which allows for separating defectively printed sheets from normally output sheets (as stated in Nemoto ¶ [13]).  


Suga teaches the image reading apparatus according to claim 1, wherein the reading unit further includes: 
a holding member holding the reading sensor (e.g. a base is considered as a holding member that holds a sensor, which is taught in ¶ [29] above.), and 
a biasing member positioned in the holding member and configure to bias the reading sensor toward the transparent member (e.g. the sensor is mounted on the base in a manner to face the reading glass above for the scanning operation, which is taught in ¶ [28] and [29] above.).  


Re claim 3: The teachings of Suga in view of Nemoto are applied to dependent claim 2 above.
However, Suga fails to specifically teach the features of the image reading apparatus according to claim 2, wherein the reading sensor includes a first reading sensor and a second reading sensor, and wherein the holding member holds the first reading sensor and the second reading sensors overlapping each other in a direction orthogonal to the conveying direction and a vertical direction, as viewed from the conveying direction.  
However, this is well known in the art as evidenced by Nemoto.  Similar to the primary reference, Nemoto discloses a reading unit downstream from a printer (same field of endeavor or reasonably pertinent to the problem).    

Therefore, in view of Nemoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the reading sensor includes a first reading sensor and a second reading sensor, and wherein the holding member holds the first reading sensor and the second reading sensors overlapping each other in a direction orthogonal to the conveying direction and a vertical direction, as viewed from the conveying direction, incorporated in the device of Suga, in order to provide multiple reading sensors downstream for a scanning operation to determine defects in images, which allows for separating defectively printed sheets from normally output sheets (as stated in Nemoto ¶ [13]).  


Re claim 4: The teachings of Suga in view of Nemoto are applied to independent claim 1 above.
Suga teaches the image reading apparatus according to claim 1, wherein the reading unit further includes a supporting member (interpretation: the axial flow fan is fixed near the center in the X direction in the housing by a fan support plate as a supporting member, which is disclosed in ¶ [80].  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) supporting the fan to the housing with a gap between an air intake surface of the guide
 fan and a bottom surface of the housing (e.g. the fan is supported on an angle at the bottom of the scanner housing that creates a gap between the place where air is taken in with the fan and the floor 501 of the scanner housing.  This gap creates an angle c, which is taught in ¶ [55]-[57].).  

[0055] As shown in FIG. 5, the fan 513 is disposed on the bottom of the enclosure of the image reading apparatus in the vicinity of the lower left of the position where the light source 103 stops when the first optical base 109 stops for running reading at an angle of c so as to face the opposite direction from the light source 103, so that the position of the light source 103 during running reading comes outside the range which directly receives air sent from the fan 513 (the range indicated by dotted lines in the drawing). The fan 513 rotates while the light source 103 is kept ON, and sends air from the outside into the image reading apparatus to cool the light source 103. 
[0056] As shown in FIG. 5, air sent by rotation of the fan 513 into the apparatus hits against the wall surface of the enclosure frame of the image reading apparatus, changes its direction on the rectifying plate 514, and proceeds to the light source 103. 
[0057] The fan 513 sends air substantially vertically with respect to the length of the light source. However, since it spreads longitudinally of the light source (the direction vertical to the plane of FIG. 5) in the process of reaching the light source, it passes around the light source 103 at a substantially uniform speed over the entire length of the light source 103. During this passage, air draws heat from the light source. 


Re claim 5: The teachings of Suga in view of Nemoto are applied to dependent claim 4 above.
Suga teaches the image reading apparatus according to claim 4, wherein the supporting member supports the fan near a center of the housing in a direction orthogonal to the conveying direction and a vertical direction (e.g. figure 6 is at the center of the scanning housing that blows air in a direction that is orthogonal to the conveying direction of the sheet and the vertical direction, which is also explained with ¶ [55]-[57] above.).  

Re claim 10: The teachings of Suga in view of Nemoto are applied to independent claim 1 above.
Suga teaches the image reading apparatus according to claim 1, further comprising a conveyance guide at a position opposed to the transparent member in a vertical direction, wherein the conveyance guide forms, together with the transparent member, a conveying path of the recording medium conveyed by the conveying unit (e.g. the platen roller is positioned opposite of the reading glass in the vertical direction.  Between the platen roller and the reading glass is a conveying path to convey the feed sheet from the ADF, which is taught in ¶ [32].).

[0032] The original 202 is transported by the transport rollers 203 to 208 and the platen roller 209. A light beam is irradiated from the light source 103 onto the original being transported between the running reading glass 102 and the platen roller 209, and is optically scanned by the CCD 108 via the first mirror 104, the second mirror 105, the third mirror 106, and the lens 107.   


Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suga, as modified by Nemoto, as applied to claim 1 above, and further in view of Okada (US Pub 2015/0146225).

Re claim 6: The teachings of Suga in view of Nemoto are applied to independent claim 1 above.
However, Suga fails to specifically teach the features of the image reading apparatus according to claim 1, wherein the reading unit further includes a duct portion fixed to the housing, and wherein the housing includes a first communication port configured to cause a space defined by the duct portion to communicate with the accommodation space, and a second communication port at a position away from the first communication port in a direction orthogonal to the conveying direction and a vertical direction.  
However, this is well known in the art as evidenced by Okada.  Similar to the primary reference, Okada discloses fans that recirculate air within a MFP (same field of endeavor or reasonably pertinent to the problem).    
Okada teaches wherein the reading unit further includes a duct portion fixed to the housing, and wherein the housing includes a first communication port (interpretation: a communication port, which communicates with the space defined by the duct portion and the housing.  The air current produced by the axial flow fan forms an air flow that brings air from the space defined by the duct portion through the communication port 713a into the space defined by the housing, which is disclosed in ¶ [105]-[111].  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to cause a space defined by the duct portion to communicate with the accommodation space, and a second communication port at a position away from the first communication port in a direction orthogonal to the conveying direction and a vertical direction (e.g. the invention of Okada discloses a duct portion that is fixed to the housing that receives air through a port 41 and pushes air out of the fan area 42.  This configuration circulates air through the duct, which is taught in ¶ [45]-[48].  The air input and output are considered analogous to the first and second communication ports.  With this configuration combined with the fan configuration of figures 5 or 6 in the primary reference, this would create an air circulation where air is constantly sent to the scanning device and air reflected from the top wall of the scanner section would recirculate in the air input.).


    PNG
    media_image1.png
    453
    427
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    679
    440
    media_image2.png
    Greyscale





[0046] With the structure of the information processing device 20 and the duct 40, as illustrated with the arrows in FIG. 4, the fan 60 rotates to take in the air, thereby leading the air outside of the rear panel 30 to the fan 60 on the back face 53 of the housing 51 of the information processing device 20 through the duct 40. The air taken in by the fan 60 flows into the housing 51, flows from the back face 53 to the front face 52, and is discharged from the front face 52 of the housing 51. The air discharged from the front face 52 of the housing 51 is emitted through the emission holes 42 to the outside of the rear panel 30. 

[0047] This operation enables the information processing device 20 and the duct 40 to take in the air outside of the image forming apparatus 10 to cool the components in the housing 51 of the information processing device 20. This operation enables the information processing device 20 and the duct 40 to efficiently cool the inside of the housing 51 using the air outside of the image forming apparatus 10 having a relatively low temperature. 
[0048] The information processing device 20 and the duct 40 also discharge the air heated by the components in the housing 51 to the outside of the image forming apparatus 10. This operation enables the information processing device 20 to reduce the quantity of heat conducted to other functions (e.g., the principal parts such as the image forming unit) in the image forming apparatus 10. The information processing device 20 may have a plurality of fans 60 in the housing 51. 

Therefore, in view of Okada, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the reading unit 

Re claim 7: The teachings of Suga in view of Nemoto and Okada are applied to dependent claim 6 above.
However, Suga fails to specifically teach the features of the image reading apparatus according to claim 6, wherein the fan forms air flow bringing air from the space defined by the duct portion into the accommodation space through the first communication port and bringing the air from the accommodation space into the space defined by the duct portion through the second communication port.  
However, this is well known in the art as evidenced by Okada.  Similar to the primary reference, Okada discloses fans that recirculate air within a MFP (same field of endeavor or reasonably pertinent to the problem).    
Okada teaches wherein the fan forms air flow bringing air from the space defined by the duct portion into the accommodation space through the first communication port and bringing the air from the accommodation space into the space defined by the duct portion through the second communication port (e.g. the invention of Okada discloses a duct portion that is fixed to the housing that receives air through a port 41 and pushes 
Therefore, in view of Okada, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the fan forms air flow bringing air from the space defined by the duct portion into the accommodation space through the first communication port and bringing the air from the accommodation space into the space defined by the duct portion through the second communication port, incorporated in the device of Suga, as modified by Nemoto, in order to use a duct and a fan to circulate air, which can reduce the effect of heat within the device (as stated in Okada ¶ [07]).  

Re claim 8: The teachings of Suga in view of Nemoto and Okada are applied to dependent claim 6 above.
Suga teaches the image reading apparatus according to claim 6, wherein the reading unit further includes a supporting member supporting the fan at the first communication port to the housing (e.g. as seen in figure 5 or 6, the scanner contains an area that supports a fan to send air into the scanner area at an entrance point, which is also described in ¶ [55]-[57] above.).  


Suga teaches the image reading apparatus according to claim 8, wherein the supporting member supports the fan inclined with respect to a bottom surface of the housing (e.g. as seen in figures 5 and 6, the fan is inclined with respect to the bottom of the scanning housing surface, which is also described in ¶ [55]-[57] above.).  

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suga, as modified by Nemoto, as applied to claim 1 above, and further in view of Kawatsu (US Pub 2018/0278762).

Re claim 11: The teachings of Suga in view of Nemoto are applied to independent claim 1 above.
However, Suga fails to specifically teach the features of the image reading apparatus according to claim 1, further comprising another reading unit positioned downstream of the reading unit in the conveying direction, wherein, to read a side of the recording medium opposite to a side of the recording medium read by the reading unit, the another reading unit is positioned on the opposite side of the reading unit with respect to a conveying path of the recording medium conveyed by the conveying unit.  
However, this is well known in the art as evidenced by Kawatsu.  Similar to the primary reference, Kawatsu discloses scanning a sheet after printing to detect the color (same field of endeavor or reasonably pertinent to the problem).    



    PNG
    media_image3.png
    405
    378
    media_image3.png
    Greyscale


[0054] FIG. 7 is a view schematically showing an exemplary structure of the image reading apparatus 7 in accordance with the embodiment 2. FIG. 8 is a schematic view for showing an example of the internal structure of the image reader 760 in accordance with the embodiment 2. The image reading apparatus 7 is provided with the image reading housing 701, the conveyance unit 780, the image reader 760, the image reader 730 and the 

[0058] The image reader 760 reads at least either one of the front and back sides of a sheet P conveyed along the paper path 720 in a reading position A. In the case of the example shown in FIG. 7, the image reader 760 is arranged below the paper path 720 to read the back side of the sheet P. The image reader 730 is arranged, in the case of the example shown in FIG. 7, above the paper path 720 to read the front side of the sheet P. Incidentally, the image reader 730 and the image reader 760 are referred to as the image reader 800 unless particular one is specified. The image reader 800 is provided in two locations in the upstream side of the spectrophotometer 790. Namely, the image reader 760 is the image reader 800 provided in one of the two locations in the upstream side of the spectrophotometer 790, and the image reader 730 is the image reader 800 provided in the other of the two locations in the upstream side of the spectrophotometer 790. 
[0059] Accordingly, the reading result of the image reader 760 is used, for example, to check misalignment between images printed on the front and back sides of the sheet P, the existence of an extraordinary image or the like. On the other hand, the image reader 730 reads an image printed on a sheet P such as patches. While a sheet P is conveyed, the image reader 730 reads the color of an image formed on the sheet P along the direction perpendicular to the moving direction of the sheet P, i.e., the main scanning direction. 
[0060] In other words, an image formed on the entirety of a sheet P can be read by the use of the image readers 730 and 760, while performing various checks of the sheet P, it is possible to accurately correct the position of the image formed on the sheet P and the color of the image formed on the sheet P in 

Therefore, in view of Kawatsu, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising another reading unit positioned downstream of the reading unit in the conveying direction, wherein, to read a side of the recording medium opposite to a side of the recording medium read by the reading unit, the another reading unit is positioned on the opposite side of the reading unit with respect to a conveying path of the recording medium conveyed by the conveying unit, incorporated in the device of Suga, as modified by Nemoto, in order to have a scanning device downstream from another, which can aid in position correction and detecting accurate color of a printed sheet (as stated in Kawatsu ¶ [60]).  

Re claim 12: The teachings of Suga in view of Nemoto and Kawatsu are applied to dependent claim 11 above.
However, Suga fails to specifically teach the features of the image reading apparatus according to claim 11, further comprising a discharge unit (interpretation: the exit conveying roller is an example of a discharge unit, which is disclosed in ¶ [50].  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) positioned downstream of the other reading unit in the conveying direction and configured to discharge the recording medium out of the image reading apparatus.  

Kawatsu teachers further comprising a discharge unit positioned downstream of the other reading unit in the conveying direction and configured to discharge the recording medium out of the image reading apparatus (e.g. as seen in figure 7, the reading path contains two scanning devices that are over a path.  A second reading unit 730 is slightly down stream from the reading unit 760.  The sheet read is discharged using the roller 719, which is seen in figure 7 and explained in ¶ [56].).

[0056] The conveyance unit 780 is provided further with a conveying guide member 771 and a sheet support member 721B in addition to the conveying guide members 715 and 717, the spectrophotometer 790 and the sheet support members 721A and 722. The conveying guide member 771 consists of a pair of upper and lower members each of which is provided with a conveyance roller 772. A sheet P is conveyed along the conveying guide member 771 by driving the conveyance rollers 772. In other words, a paper path 720 for conveying a sheet P is formed by the conveying guide members 715, 717 and 771 and the conveyance rollers 716, 718, 719 and 772 along a sheet conveying direction K. Meanwhile, the sheet support members 721A and 721B are collectively referred to as the sheet support member 721.

Therefore, in view of Kawatsu, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising a discharge unit positioned downstream of the other reading unit in the conveying direction and configured to discharge the recording medium out of the image reading apparatus, incorporated in the device of Suga, as modified by Nemoto, in order to have a scanning .  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suga, as modified by Nemoto, as applied to claim 1 above, and further in view of Matsui (JP Pub 2004-242211 (Pub Date: 8/26/2004)).

Re claim 13: The teachings of Suga in view of Nemoto are applied to independent claim 1 above.
However, Suga fails to specifically teach the features of the image reading apparatus according to claim 1, further comprising: an air intake fan positioned nearer a front surface than the reading unit in a direction from the front surface to a back surface of the image reading apparatus and configured to take in air outside the image reading apparatus; and an air exhaust fan positioned nearer the back surface than the reading unit in the direction from the front surface to the back surface of the image reading apparatus and configured to exhaust air inside the image reading apparatus.  

However, this is well known in the art as evidenced by Matsui.  Similar to the primary reference, Matsui discloses a MFP with a fan to cool down the image reader (same field of endeavor or reasonably pertinent to the problem).    

Matsui teaches further comprising: an air intake fan positioned nearer a front surface than the reading unit in a direction from the front surface to a back surface of 

[0015] 
Fans 20, 21, and 22 are arranged on the left and right sides of the image reading device 30, and these fans can rotate forward and backward and can switch the airflow direction (I and O in the figure). Here, in the original fixed reading mode (scan mode), the fan 20 forms an airflow in the I direction, and the fans 21 and 22 generate the airflow in the O direction. As a result, the airflow flows rightward to leftward in the image reading device 30 (first airflow).

[0016]
The scanning optical unit 1 and the second scanning optical unit 5 are mounted on rails via sliders (not shown), and are movable in the directions of arrows A and B by the operation of the drive motor 12 shown in FIG. The scanning optical unit 1 and the second scanning optical unit 5 turn on the exposure lamp 13 and scan from a predetermined home position (scan reading start position) in the direction A (left to right) in the figure. When the scanning operation is completed, the exposure lamp 13 is turned off. At the same time, the scanning optical unit 1 and the second scanning optical unit 5 move in the direction B (right to left) in the drawing, and wait at a predetermined home position.

[0017]
That is, when the exposure lamp 13 is turned on to perform scan reading, air is blown from the opposite direction (I direction of the fan 20), so that the scanning speed S1 of the scanning optical unit 1 and the flow speed FS of the fan motor 20 are added. Accordingly, the exposure lamp 13 can be effectively cooled.

[0018]
Next, generation of an airflow in the sheet-through reading mode (flow-through reading mode) will be described. The scanning optical unit 1 and the second scanning optical unit 5 are stopped at a predetermined home position (the left side in the figure) of the flow-reading image reading unit 2 in FIG. 3, and when the exposure lamp 13 is turned on, the fans 21 and 22 move in the I direction. The fan 20 generates an airflow in the O direction, and the airflow in the image reading device 30 is configured to be opposite to that in the scan mode (left to right in the figure) (second airflow).

[0019]
Since two fans 21 and 22 are arranged on the left side surface (near a predetermined home position in the flow reading mode) of the image reading device 30, it is effective to uniformly cool the long exposure lamp 13 and its periphery. It is.

an air exhaust fan positioned nearer the back surface than the reading unit in the direction from the front surface to the back surface of the image reading apparatus and configured to exhaust air inside the image reading apparatus (e.g. the fan 20 can blow the air blown inside by fans 22 and 21 outside the image reader, which is taught in ¶ [18] above.).

Therefore, in view of Matsui, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of comprising: an air intake fan positioned nearer a front surface than the reading unit in a direction from the front surface to a back surface of the image reading apparatus and configured to take in air outside the image reading apparatus; and an air exhaust fan positioned nearer the back surface than the reading unit in the direction from the front surface to the back surface .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomaru discloses a fan blowing inside of a scanner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672